 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1427 
In the House of Representatives, U. S.,

June 9, 2010
 
RESOLUTION 
Honoring the life of John Robert Wooden. 
 
 
Whereas John Robert Wooden was born on October 14, 1910, in Hall, Indiana; 
Whereas John Wooden began his basketball career at Martinsville High School and helped his team win the Indiana State high school basketball title in 1927; 
Whereas John Wooden later became a three-time all-American star guard at Purdue University, helped lead Purdue to the National Championship in 1932, was named the 1932 national collegiate player of the year, and received the Big Ten medal for excellence in scholarship; 
Whereas John Wooden served honorably as a lieutenant in the United States Navy during World War II; 
Whereas John Wooden began his collegiate coaching career in 1946 at Indiana State Teachers College (now Indiana State University), where he fought racial inequality by refusing an invitation to the 1947 National Association of Intercollegiate Basketball because an African-American player on his team would not be allowed to participate; 
Whereas John Wooden became head coach at the University of California Los Angeles (UCLA) in 1948 and quickly established a record of success with his student-athletes both on and off the court that is legendary and unmatched; 
Whereas John Wooden led the UCLA Bruins to 10 National Collegiate Athletic Association (NCAA) championships (including 7 in a row), 19 conference championships, 12 final four appearances, four perfect seasons, and a record 88-game winning streak from 1971 to 1974; 
Whereas John Wooden was the first person elected to the Naismith Memorial Basketball Hall of Fame as both a player and as a coach; 
Whereas John Wooden was foremost an educator who always stressed the importance of team play while inspiring the development of individual talent and academic excellence; 
Whereas John Wooden was the personification of teamwork and good sportsmanship, and his name is synonymous with integrity; 
Whereas an annual award in John Wooden’s name is given to the Nation’s top college men’s and women’s basketball player; 
Whereas John Wooden won the lifelong respect of his colleagues, players, and fans for the values he lived and espoused; 
Whereas John Wooden’s renowned Wooden Pyramid of Success, which stresses industriousness, friendship, loyalty, cooperation, enthusiasm, self-control, alertness, initiative, intentness, condition, skill, team spirit, poise, and confidence as the building blocks for competitive greatness, is one of the most widely recognized blueprints for excellence in any pursuit; 
Whereas, on July 23, 2003, John Wooden received the Presidential Medal of Freedom, the Nation's highest civilian honor recognizing exceptional meritorious service; 
Whereas, on December 20, 2003, the basketball floor at UCLA’s Pauley Pavilion was dedicated as “Nell and John Wooden Court”; and 
Whereas John Wooden, whose death was preceded by his beloved wife Nell, is survived by his 2 children, Nancy and James, 7 grandchildren, and 13 great-grandchildren: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors John Wooden for his exceptional career as a coach, player, educator, and mentor, including his unrivaled achievements during his tenure at UCLA; 
(2)pays tribute to his iconic legacy of leadership, and recognizes the respect and admiration he earned through his dedication to the betterment of others; and 
(3)expresses condolences on his passing to his children, Nancy and James, his grandchildren, his great-grandchildren, and the countless players, fans, and admirers who mourn his passing. 
 
Lorraine C. Miller,Clerk.
